[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                    ________________________  ELEVENTH CIRCUIT
                                                        NOV 28, 2007
                           No. 07-12167               THOMAS K. KAHN
                       Non-Argument Calendar              CLERK
                     ________________________

                 D. C. Docket No. 06-00457-CR-3-LAC

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

    versus

ANGEL CANALES-REYES,
                                                Defendant-Appellant.


                     ________________________

                           No. 07-12168
                       Non-Argument Calendar
                     ________________________

                 D. C. Docket No. 07-00031-CR-3-LAC

UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

    versus

ANGEL CANALES-REYES,
                                                Defendant-Appellant.
                         __________________________

               Appeals from the United States District Court for the
                          Northern District of Florida
                         _________________________

                               (November 28, 2007)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges

PER CURIAM:

      Gwendolyn Spivey, appointed counsel for Angel Canales-Reyes in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Canales-Reyes’s conviction and

sentence are AFFIRMED.




                                         2